Case 1:20-cv-06135-JPO Document 39 Filed 06/17/21 Page 1 of 2

Davis Wrig ht 4281 enue of the Americas
Ly Tremaine LLP New York, NY 10020

Katherine M. Bolger
212.489.8230 tel
212.489.8340 fax

Katebolger@dwt.com
June 17, 2021

BY ECF

The Honorable J. Paul Oetken
United States District Judge for the
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Hay v. New York Media LLC, et ano., No. 1:20-cv-06135 (JPO)
Dear Judge Oetken:

Defendants write to inform the Court that a Decision and Order on Motion was entered on
June 16, 2021 dismissing the complaint in Shuman v. New York Magazine, et al., No. 155577/2020
(Supr. Ct. N.Y. Cty.), a defamation case concerning the same articles that are at issue in this action.
A true and correct copy of the Decision and Order on Motion is attached hereto as Exhibit A.

In the decision, the Honorable Richard G. Latin, J.S.C. dismissed the complaint of Mischa
and Maria-Pia Shuman for defamation because he concluded that the articles involved a matter of
public interest, and the Shumans had not and could not plead that Defendants were grossly
irresponsible in publishing it. Of relevance here, Justice Latin held:

the pleadings and the exhibits to the pleadings make clear that professor Hay was
the principal source of information to Bolonik for the potentially libelous
statements. He answered her questions, provided her with his account, and
provided evidence in many forms including, among other things, text messages,
court documents from various litigations, and Title IX documents. Given his
personal experiences with plaintiffs, his position as a professor of judgment, and
the corroborating evidence provided, defendants had no reason to doubt the
veracity of the information provided (see Gaeta v New York News, Inc., 62 NY2d
340; Ortiz, 102 AD2d 513).

In addition, Justice Latin noted that, while he did not have to reach the question of whether
the articles at issue were true:

it is also worth noting that the Title IX report, that was based on over 2,000
attorney hours and over six months of investigation in preparing and conduction
interviews of the plaintiffs, professor Hay, and others, and reviewing documents
provided by the aforementioned (including emails and text messages), as well as
documents from court filings and other public records, serves to demonstrate that

4832-7145-0607v.1 0099704-000035
Case 1:20-cv-06135-JPO Document 39 Filed 06/17/21 Page 2 of 2

what plaintiffs claim as libel was, by a preponderance of the evidence, more
substantially accurate than false.

This notation is relevant to Hay’s claim in this litigation that the articles at issue are false.

Thank you for your consideration.

Respectfully submitted,

DAVIS WRIGHT TREMAINE LLP

Fla HE

Katherine M. Bolger

Jeremy A. Chase

Carl Mazurek

DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas, 21 Floor
New York, NY 10020-1104

Phone: (212) 489-8230

Fax: (212) 489-8340
katebolger@dwt.com
jeremychase@dwt.com
carlmazurek@dwt.com

 

Attorneys for Defendants

4832-7145-0607v.1 0099704-000035
